DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Amendment filed January 17, 2022 in response to Examiner’s Office Action has been reviewed. Claims 1-87 are pending. Claims 1, 3-18, 23, 25, 26, 28, 29, 31-44, 49, 51-56, 58-63, 65-68, 70, 71 are amended. Claims 72-87 are added.

Terminal Disclaimer
The terminal disclaimer filed on November 09, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10/606,346 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-87 are allowed over the prior art of record.
The prior art of record fails to teach or suggest accessed materials being related to at least the sub-story of the story, wherein at least a portion of the sub-story is related to a profile of the user, and wherein the instructions at least for the story, when executed by the at least a processor, operate to: retrieve a plurality of accounts of the user from the mobile device, with the plurality of accounts including at least an account of the user for the web-based social network; access data regarding the user, via at least the web, based on at least one of the accounts of the plurality of accounts of the user; and generate the profile of the user from at least the accessed data regarding 
	Dependent claims 2-28, 30-55, 57-70 and 73-87 being further limiting to the independent claims 1, 29, 56 and 72 are also allowed. 
	The closet prior art, Kim, US Patent Application Publication No 2012/0105460 teaches that the e-book is displayed automatically to enable a user to use the e-book conveniently and at different location without any interruption. The present invention also provides convenience of providing supplemental material to previous programs and prevents users from any learning interruptions during operation of the e-book. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUY N PARDO/Primary Examiner, Art Unit 2691